

113 S1077 RS: Chesapeake Bay Gateways and Watertrails Network Reauthorization Act
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 420113th CONGRESS2d SessionS. 1077[Report No. 113–189]IN THE SENATE OF THE UNITED STATESMay 23, 2013Mr. Cardin (for himself,
			 Ms. Mikulski, Mr. Carper, Mr.
			 Warner, Mr. Coons, and
			 Mr. Kaine) introduced the following bill;
			 which was read twice and referred to the Committee on Environment and Public
			 WorksJune 5, 2014Reported by Mrs. Boxer, without amendmentA BILLTo amend the Chesapeake Bay Initiative Act of 1998 to
		  provide for the reauthorization of the Chesapeake Bay Gateways and Watertrails
		  Network.1.Short
			 titleThis Act may be cited as
			 the Chesapeake Bay Gateways and
			 Watertrails Network Reauthorization Act.2.Authorization of
			 appropriationsSection 502(c)
			 of the Chesapeake Bay Initiative Act of 1998 (16 U.S.C. 461 note; Public
			 Law
			 105–312) is amended by striking fiscal years and all that
			 follows through the period at the end and inserting fiscal years 2014
			 through 2018..June 5, 2014Reported without amendment